DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on   is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s)  1-21  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-11, 17-19 and  24-26  of U.S. Patent No. 10924638 in view of Joseph US 2015/0340841. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are not identical in terms of wording and terminology, the scopes of the claims are the same, and they are not patentably distinct from each other as they are obvious variations of one another. US patent 10924638 does not recite array of vertical cavity surface emitting lasers (VCSELs) distributed across a surface of a substrate; the array of micro- lenses in contact with the surface of the substrate; the light to pass directly from the emitting means to the bending means independent of an intermediate structure, the light to pass directly from the emitting means to the bending means independent of an intermediate structure. Joseph discloses array of vertical cavity surface emitting lasers (VCSELs) distributed across a surface of a substrate; [¶ 0092] the array of micro-lenses in contact with the surface of the substrate; [¶ 0085; ¶ 0088; ¶ 0092] the light to pass directly from the emitting means to the bending means independent of an intermediate structure, the light to pass directly from the emitting means to the bending means independent of an intermediate structure. [¶ 0088-0092]   It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Joseph with the teachings of Patent number 10924638 for the benefit of combining prior art elements of a known method to yield a predictable result of improved efficiency and performance.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 4-5, 7-10 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph US 2015/0340841 in view of McEldowney US 2012/0051588.
As to claim 1, Joseph teaches an apparatus comprising: an array of vertical cavity surface emitting lasers (VCSELs) distributed across a surface of a substrate; [¶ 0092] an array of micro-lenses coupled to lenses the array of VCSELs, the array of micro- lenses in contact with the surface of the substrate, centerlines of ones of the micro-lenses offset relative to centerlines of respective ones of the VCSELs; [¶ 0085; ¶ 0088; ¶ 0091-0092] 
Joseph teaches an external lens in combination with the array of micro-lenses. [fig. 12; ¶ 0091] Joseph does not explicitly teach a projection lens coupled to the array of micro-lenses.
McEldowney teaches a projection lens coupled to the array of micro-lenses. [fig. 3; abstract; ¶ 0054-0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of McEldowney with the teachings of Joseph for the benefit of combining prior art elements of a known method to yield a predictable result of improved focus and projection. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of McEldowney in order to improve the similar device (apparatus, method, or product) of Joseph in the same way and yield the predictable result of improved focus and projection.
As to claim 4, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 1. McEldowney teaches wherein light emitted by the VCSELs is projected as a pattern onto an object by the projection lens. [abstract; fig. 3; ¶ 0054-0061]
As to claim 5, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 4. McEldowney teaches wherein the micro-lenses are to cause the light to bend to increase an amount of the light emitted by the VCSELs that travels through the projection lens. [abstract; fig. 3; ¶ 0054-0061]
As to claim 7, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 4. McEldowney teaches further including a camera to capture an image of the object illuminated with the light projected by the projection lens. [abstract; fig. 3; fig. 5; ¶ 0053-0061]
As to claim 8, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 7. McEldowney teaches further including at least one processor to determine depth information associated with the object based on the image. [fig. 3; fig. 5; ¶ 0053-0061]
As to claim 9, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 7. McEldowney teaches wherein the camera is a first camera and the image is a first image, the apparatus further including a second camera to capture a second image of the object, the second image including a texture of the object. [figs. 2-3; ¶ 0053-0061; ¶ 0132]
As to claim 10, Joseph teaches an apparatus comprising: a plurality of means for emitting light; [¶ 0092] a plurality of means for bending the light emitted by the emitting means, the light to pass directly from the emitting means to the bending means independent of an intermediate structure, centerlines of ones of the bending means offset relative to centerlines of respective ones of the emitting means;  Response to Office action date April 14, 2022[¶ 0085; ¶ 0088; ¶ 0091-0092] 
Joseph teaches an external lens in combination with the array of micro-lenses. [fig. 12; ¶ 0091] Joseph does not explicitly teach means for projecting the light emitted by the emitting means onto an object.
McEldowney teaches means for projecting the light emitted by the emitting means onto an object. [fig. 3; abstract; ¶ 0054-0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of McEldowney with the teachings of Joseph for the benefit of combining prior art elements of a known method to yield a predictable result of improved focus and projection. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of McEldowney in order to improve the similar device (apparatus, method, or product) of Joseph in the same way and yield the predictable result of improved focus and projection.
As to claim 13, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 10. McEldowney teaches wherein the bending of the light by the bending means is to increase an amount of the light emitted by the emitting means that travels through the projecting means. [abstract; fig. 3; ¶ 0054-0061]
As to claim 15, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 10. McEldowney teaches further including means for capturing an image of the object illuminated with the light. [abstract; fig. 3; fig. 5; ¶ 0053-0061]
As to claim 16, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 15. McEldowney teaches further including means for processing the image to determine depth information associated with the object. [fig. 3; fig. 5; ¶ 0053-0061]
As to claim 17, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 15. McEldowney teaches wherein the capturing means is a first capturing means and the image is a first image, the apparatus further including a second capturing means to capture a second image of the object, the second image including a texture of the object. [figs. 2-3; ¶ 0053-0061; ¶ 0132]
As to claim 18, Joseph teaches a method comprising: an array of vertical cavity surface emitting lasers (VCSELs) to emit the light; HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 15 [¶ 0092]  an array of micro-lenses coupled to the array of VCSELs, centerlines of ones of the micro-lenses offset relative to centerlines of respective ones of the VCSELs, the light to follow an unobstructed passage from the VCSELs directly to the micro- lenses; [¶ 0085; ¶ 0088; ¶ 0091-0092] 
Joseph teaches an external lens in combination with the array of micro-lenses. [fig. 12; ¶ 0091] Joseph does not explicitly teach projecting a pattern of light on an object using a projector, the projector including: a projection lens coupled to the array of micro-lenses; capturing, with a camera, an image of the object illuminated by the pattern of light; and generating, with at least one processor, depth information based on the image.	
McEldowney teaches projecting a pattern of light on an object using a projector, [abstract; fig. 3; fig. 5;  ¶ 0053-0061] the projector including: a projection lens coupled to the micro-lenses; [fig. 3; abstract; ¶ 0054-0061] capture an image of the object illuminated by the pattern of light; [abstract; fig. 3; fig. 5; ¶ 0053-0061] and generate depth information based on the image. [fig. 3; fig. 5; ¶ 0053-0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of McEldowney with the teachings of Joseph for the benefit of combining prior art elements of a known method to yield a predictable result of improved focus and projection. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of McEldowney in order to improve the similar device (apparatus, method, or product) of Joseph in the same way and yield the predictable result of improved focus and projection.
As to claim 19, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 18. McEldowney teaches wherein the image is a first image, the instructions to cause the machine to capture a second image of the object, the second image including a texture of the object. [figs. 2-3; ¶ 0053-0061; ¶ 0132]
As to claim 20, Joseph teaches a method comprising: projecting a pattern of light on an object using a projector, the projector including: an array of vertical cavity surface emitting lasers (VCSELs) to emit the light; HANLEY, FLIGHT & ZIMMERMAN, LLCPage 5 of 15 [¶ 0092] an array of micro-lenses coupled to the array of VCSELs, centerlines of ones of the micro-lenses offset relative to centerlines of respective ones of the VCSELs, the light to follow an unobstructed passage from the VCSELs directly to the micro- lenses; [¶ 0085; ¶ 0088; ¶ 0091-0092] 
Joseph teaches an external lens in combination with the array of micro-lenses. [fig. 12; ¶ 0091] Joseph does not explicitly teach a projection lens coupled to the array of micro-lenses; capturing, with a camera, an image of the object illuminated by the pattern of light; and generating, with at least one processor, depth information based on the image. 
McEldowney teaches a projection lens coupled to the array of micro-lenses; [fig. 3; abstract; ¶ 0054-0061] capturing, with a camera, an image of the object illuminated by the pattern of light; [abstract; fig. 3; fig. 5; ¶ 0053-0061] and generating, with at least one processor, depth information based on the image. [fig. 3; fig. 5; ¶ 0053-0061]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of McEldowney with the teachings of Joseph for the benefit of combining prior art elements of a known method to yield a predictable result of improved focus and projection. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of McEldowney in order to improve the similar device (apparatus, method, or product) of Joseph in the same way and yield the predictable result of improved focus and projection.
As to claim 21, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 20. McEldowney teaches wherein the camera is a first camera and the image is a first image, the method further including capturing a second image of the object, the second image including a texture of the object. [figs. 2-3; ¶ 0053-0061; ¶ 0132]

Claims  2-3, 6, 11-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joseph US 2015/0340841 in view of McEldowney US 2012/0051588 in view of Tsikos et al. US 2002/0043561.
As to claim 2, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 1.  
Joseph (modified by McEldowney) does not explicitly teach wherein a first centerline of a first micro-lens is offset relative to a respective first VCSEL by a first extent, and a second centerline of a second micro- lens is offset relative to a respective second VCSEL by a second extent, the first extent being different than the second extent. 
Tsikos teaches wherein a first centerline of a first micro-lens is offset relative to a respective first VCSEL by a first extent, and a second centerline of a second micro- lens is offset relative to a respective second VCSEL by a second extent, the first extent being different than the second extent. [¶ 0040; ¶ 0594]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the techniques of Tsikos with the teachings of Joseph (modified by McEldowney) for the benefit of combining prior art elements of a known method to yield a predictable result of improved focusing. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Tsikos in order to improve the similar device (apparatus, method, or product) of Joseph (modified by McEldowney) in the same way and yield the predictable result of improved focusing.
As to claim 3, Joseph (modified by McEldowney and Tsikos), using the motivation above, teaches the limitations of claim 2. Tsikos teaches wherein the first micro-lens is closer to a center of the array of VCSELs than the second micro-lens, the first extent being smaller than the second extent. [¶ 0040; ¶ 0594]
As to claim 6, Joseph (modified by McEldowney and Tsikos), using the motivation above, teaches the limitations of claim 5. Tsikos teaches wherein a first micro-lens in the array of micro-lenses is to bend the light more than a second micro-lens in the array of micro-lenses, the first micro-lens farther from a center of the array of VCSELs than the second micro-lens. [¶ 0040; ¶ 0594]
As to claim 11, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 10. Tsikos teaches wherein a first centerline of a first bending means is offset by a first extent relative to a respective first emitting means, and a second centerline of a second bending means is offset by a second extent relative to a respective second emitting means, the first extent being different than the second extent. [¶ 0040; ¶ 0594]
As to claim 12, Joseph (modified by McEldowney and Tsikos), using the motivation above, teaches the limitations of claim 11. Tsikos teaches wherein the first bending means is closer to a center of the plurality of emitting means than the second bending means, the first extent being smaller than the second extent. [¶ 0040; ¶ 0594]
As to claim 14, Joseph (modified by McEldowney), using the motivation above, teaches the limitations of claim 10. Tsikos teaches wherein a first bending means is to bend the light more than a second bending means, the first bending means farther from a center of the plurality of emitting means than the second bending means. [¶ 0040; ¶ 0594]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483